            Case 1:19-cv-08254-OTW Document 34 Filed 03/25/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                   :
EMMANUEL MARK LEWIS                                                :   ORDER
                                                                   :
                             Plaintiff,                            :
                                                                   :
                   -against-                                       :   No. 19-CV-8254 (OTW)
                                                                   :
COMMISSIONER OF SOCIAL SECURITY,                                   :
                                                                   :
                             Defendant.                            :
                                                                   :
---------------------------------------------------------------X

ONA T. WANG, United States Magistrate Judge:

         This matter is before the Court on Plaintiff’s complaint for judicial review of an

unfavorable final decision by the Commissioner of Social Security regarding Plaintiff’s

application for disability insurance benefits. The parties have consented to entry of final

judgment by a United States Magistrate Judge, pursuant to 28 U.S.C. §636(c). The Court, having

reviewed the record, the administrative transcript, the parties’ joint stipulation, applicable law,

and having heard oral argument, finds as follows:

         For the reasons announced by the Court on the record at the conclusion of the parties’

oral argument in this matter on March 25, 2021, the Court GRANTS the Plaintiff’s Motion for

Judgment on the Pleadings (ECF 30) insofar as the case is REMANDED for further proceedings

pursuant to 42 U.S.C. § 405(g), and DENIES the Commissioner’s Cross-Motion for Judgment on

the Pleadings (ECF 30).
         Case 1:19-cv-08254-OTW Document 34 Filed 03/25/21 Page 2 of 2



       The parties are directed to order a copy of the March 25, 2021 hearing transcript and

split the costs. Plaintiff shall file a motion for fees or a stipulation resolving the same within 30

days of this Order.

       The Clerk of the Court is respectfully directed to terminate all pending motions and

close this case.

       SO ORDERED.

                                                              s/ Ona T. Wang
Dated: March 25, 2021                                                    Ona T. Wang
       New York, New York                                       United States Magistrate Judge




                                                  2
